[Cite as State v. Stadelman, 2013-Ohio-5035.]

                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                  :      APPEAL NO. C-130138
                                                      TRIAL NO. 12TRC-49692
        Plaintiff-Appellee,                     :
                                                            O P I N I O N.
  vs.                                           :

RYAN STADELMANN,                                :

     Defendant-Appellant.                       :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 15, 2013



John P. Curp, City Solicitor, Charles Rubenstein, City Prosecutor, and Christopher
Liu, Assistant City Prosecutor, for Plaintiff-Appellee,

David Hoffmann, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


D INKELACKER , Presiding Judge.

       {¶1}      In one assignment of error, defendant-appellant Ryan Stadelmann

claims that the trial court erred when it denied his motion to suppress prior to his

pleading no contest to operating a vehicle while under the influence of alcohol, in

violation of R.C. 4511.19(A)(1)(d). The gravamen of his argument below was that his

vehicle was improperly stopped on the night of his arrest. We affirm.

       {¶2}      Stadelmann was traveling on Drake Road when he made a “wide” left

turn onto Madison Road. When turning, he turned from the lane immediately left of

center on Drake into the far right lane on Madison. Thomas Bloomberg, a sergeant

with the Ohio State Highway Patrol, observed the turn and believed it to be a

violation of R.C. 4511.36, the statute regulating turns at intersections. The statute

requires that,

       [a]t any intersection where traffic is permitted to move in both directions

       on each roadway entering the intersection, an approach for a left turn shall

       be made in that portion of the right half of the roadway nearest the center

       line thereof and by passing to the right of such center line where it enters

       the intersection and after entering the intersection the left turn

       shall be made so as to leave the intersection to the right of the

       center line of the roadway being entered.

(Emphasis added.) R.C. 4511.36(A)(2).

       {¶3}      The portion of the statute relevant to our analysis seems to allow for two

interpretations. First, and more likely, it means that a driver must turn into the lane

closest to the center line when making a left turn onto a two-way street. In that case,

Stadelmann’s turn into the curb lane was a violation. Alternatively, the statute could

simply mean that one must complete the turn without driving left-of-center—i.e. into


                                             2
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


oncoming traffic. This reading seems less likely as such operation would be regulated by

other portions of the Revised Code. See R.C. 4511.25.

       {¶4}     But resolution of this case does not require that we answer this question.

The question we must answer is whether Sergeant Bloomberg’s belief that Stadelmann

violated R.C. 4511.36 was reasonable. The Fifth Appellate District recently held that

       [w]here a statue is vague or ambiguous, or requires judicial construction to

       determine its scope of meaning, exceptional circumstances exist which

       permit courts to extend the good faith exception to the exclusionary rule to

       not only mistakes of fact but also mistakes of law.

State v. Reedy, 5th Dist. Perry No. 12-CA-1, 2012-Ohio-4899, ¶ 19, citing State v. Greer,

114 Ohio App.3d 299, 303, 683 N.E.2d 82 (2d Dist.1996). This court has reached a similar

conclusion, noting that “reasonable suspicions can exist even if the officer misunderstands

the law that the driver is allegedly violating.” State v. Burnett, 1st Dist. Hamilton Nos. C-

110565, C-110566, and C-110567, 2012-Ohio-1631, ¶ 9, citing State v. Leonard, 1st Dist.

Hamilton No. C-060595, 2007-Ohio-3312; State v. Cronin, 1st Dist. Hamilton No. C-

100266, 2011-Ohio-1479. Thus, the test is whether an objectively reasonable officer could

have concluded from Stadelmann’s wide turn that he might have been violating a traffic

law. Burnett at ¶ 9, citing Bowling Green v. Godwin, 110 Ohio St.3d 58, 2006-Ohio-3563,

850 N.E.2d 698, ¶ 15. And that is what we have in this case.

       {¶5}     The dissent argues that the statute is not only unambiguous, but that its

plain meaning leaves no doubt that Stadelmann did not violate it. In so arguing, it cites a

1960 automobile accident case from the Eighth Appellate District, Richlin v. Gooding

Amusement Co., 113 Ohio App. 99, 170 N.E.2d 505 (8th Dist.1960), for the proposition

that the purpose of the language at issue was to make it “perfectly clear” that the




                                             3
                   O HIO F IRST D ISTRICT C OURT OF A PPEALS


General Assembly intended to prohibit “cutting the corner” of the intersection. Id. at

103.

       {¶6}    The problem with relying on Richlin is that the facts and the court’s

analysis do not contemplate the issues in this case. In Richlin, the two vehicles were

approaching each other from opposite directions on the same street when one

vehicle turned in front of the other. Id. at 100-101. The specific question of how a

turn is properly completed onto an intersecting roadway was not at issue.

       {¶7}    The appellant in Richlin had raised the issue of whether the jury had

been properly instructed on the duties of a driver under R.C. 4511.36. In addressing

a 1951 amendment to that statute, the court noted that the amendment did not

“change the basic requirements for making a left-hand turn at a street intersection.”

Id. The “basic requirements” the court referred to, and about which the jury in the

case had been properly instructed, were that a vehicle must

       enter the intersection to the right of and next to the centerline of the

       street upon which it is traveling when proceeding into the intersection

       and proceed to the right of the centerline of the street being

       entered in making the left-hand turn[.]

(Emphasis added.) Id. at 102. Far from demonstrating that Stadelmann’s turn was

inarguably proper under the statute, the decision in Richlin could actually support

Sergeant Bloomberg’s interpretation of R.C. 4511.36.

       {¶8}    In a footnote, the dissent also makes reference to R.C. 4511.36(A)(3) for

the proposition that, if the General Assembly had intended for left turns to be

completed in the manner that Sergeant Bloomberg understood, it knew how to so

indicate. Indeed, that provision references making a turn into the “left-hand lane of

the roadway being entered lawfully available to traffic moving in that lane.” But R.C.


                                          4
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


4511.36(A)(3) refers to intersections involving a one-way street. Such a roadway

would have no centerline. Therefore, the General Assembly could only speak in

terms of the “left-hand lane” in order to accommodate turning onto a one-way street.

So, far from indicating that Sergeant Bloomberg was entirely off base, R.C.

4511.36(A)(3) further demonstrates the intent of the General Assembly that

motorists should complete left turns in the left-most lane available.

       {¶9}     It is worth noting that even the Ohio Department of Public Safety

agrees with this reading. In its manual Digest of Ohio Motor Vehicle Laws—the

recommended study guide for anyone seeking to take the driver’s license

examination—a driver is instructed that “[t]he turn should be made into the lane on

the right half of the street nearest the center line.” Digest of Ohio Motor Vehicle

Laws, http://bmv.ohio.gov/pdf_forms/HSY-7607.pdf, 36 (accessed November 5,

2013). The diagrams used to illustrate proper left-hand turns all make clear that a

turn must be completed into the lane just right of center, and that the driver may

change lanes to the right thereafter. Id. at 37.

       {¶10}    As the Ohio Supreme Court has noted, members of law enforcement are

not taking the bar examination every time they stop a motorist. Godwin, 110 Ohio St.3d

58, 2006-Ohio-3563, 850 N.E.2d 698, at ¶ 15. Under the facts of this case, Sergeant

Bloomberg believed that the manner in which Stadelmann executed his turn violated R.C.

4511.36. The language of the statute lends itself to that interpretation, and makes

Bloomberg’s belief objectively reasonable. He was not required to “correctly predict that a

conviction will result.” Id. Therefore, the traffic stop was proper, and the trial court

properly denied Stadelmann’s motion to suppress.

       {¶11}    Having considered his argument and the record, we overrule

Stadelmann’s sole assignment of error, and affirm the judgment of the trial court.


                                             5
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


                                                                    Judgment affirmed.

FISCHER, J., concurs.
DEWINE, J., dissents.

DEWINE, J., dissenting.

       {¶12}    The only reason the officer provided for stopping the defendant in

this case was the defendant’s execution of a perfectly-legal left-hand turn.        As a

result, I believe that we are compelled to reverse the trial court’s decision to deny the

motion to suppress.

       {¶13}    The majority avoids this result by suggesting that the statute is

ambiguous, and then concluding that even if the officer got the law wrong, because

the law was ambiguous he still had probable cause to make the stop.

       {¶14}    But it is hard to understand what is ambiguous about the statute.

Let’s look at it again:

        At any intersection where traffic is permitted to move in both

       directions on each roadway entering the intersection, an approach for

       a left turn shall be made in that portion of the right half of the roadway

       nearest the center line thereof and by passing to the right of such

       center line where it enters the intersection and after entering the

       intersection the left turn shall be made so as to leave the

       intersection to the right of the center line of the roadway

       being entered. Whenever practicable the left turn shall be made in

       that portion of the intersection to the left of the center of the

       intersection.

(Emphasis added.) R.C. 4511.36(A)(2). Far from being ambiguous, the language is

quite precise. It simply requires the driver “square into the turn,” as we are all



                                           6
                       O HIO F IRST D ISTRICT C OURT OF A PPEALS


taught in drivers’ education class. The driver must proceed through the intersection

and across the center line before turning left.              The statute says nothing about

whether the driver must make the turn into the right or left side of the right lane.

Under the plain language of the statute, a turn into either side is perfectly legal.1 The

turn simply must “be made so as to leave the intersection to the right of the center

line of the roadway being entered.”

        {¶15}    The majority’s finding that the statutory provision (which has been on

Ohio’s law books in its current form since 1951) is ambiguous will come as a surprise

to many. Over a half century ago, one Ohio court noted that the purpose of the 1951

enactment was to “make it perfectly clear that ‘cutting the corner’ ” of the

intersection was what was intended to be prohibited.                       Richlin v. Gooding

Amusement Co., 113 Ohio App. 99, 103, 170 N.E.2d 505 (8th Dist.1960).2 At least

sixteen other states include identical or practically identical language in their traffic

codes. See, e.g, 21 Del.C. 4152(a)(2); Mo.Rev.Stat. Sec. 300.215(2); W. Va. Code Sec.

17C-8-3(a).3 So do countless municipalities.4 See, e.g., Columbus, Ohio, Municipal

Code 2131(a)(2). Presumably, the ubiquitousness of the statutory language come




1 R.C. 4511.36(A)(3) demonstrates that when the legislature wants to require that the turn be

made into the “left-hand lane of the roadway being entered into” it is perfectly capable of drafting
language saying exactly that. Contrary to the majority’s suggestion, this section is not limited to
turns onto a one-way street. Rather, it is written to include turns from a one-way street onto a
two-way street—a street precisely like Madison Road, the road the defendant was turning on in
this case.
2 The majority misses the point in its discussion of Richlin. I cite to Richlin not to assist in the

construction of the statute; the language of the statute is perfectly clear. The point is that, until
today, courts for 60 years have had little difficulty understanding that what the statute prohibits
is cutting the corner while turning left.
3 Nine states have identical language, and another seven have language that is nearly so.
4 I’ll spare the reader citations to all the states and the municipalities, but they can be readily

found on LEXIS or Westlaw. And cases like Pitcher v. Rogers, 259 F.Supp. 412 (N.D.Miss. 1966)
and Chavez v. United States, 192 F.Supp. 263 (Mont.1961), provide good examples of the safety
hazards that come from the too-sharp, corner-cutting left turns that the statute aims to prevent.




                                                 7
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


from its recommendation in the 1948 version of the Uniform Vehicle Code, a model

code drafted by the National Committee on Uniform Traffic Laws and Ordinances,

“designed and advanced as a comprehensive guide or standard for state motor

vehicle laws.” Uniform Vehicle Code (rev. 1962), at III.

       {¶16}   Because I am confident that the turn was perfectly legal under any

plain reading of the statute, I disagree with the majority’s conclusion that the

officer’s stop of Mr. Stadelmann for violating the law was “objectively reasonable.”

Therefore, I respectfully dissent.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            8